SUPERIOR COURT

OF THE
STATE OF DELAWARE
RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE ClRCLE, sums 2
GEoRGETowN, DE 19947
TELEPHoNE (302) 856-5264
May 30, 2017

Robert W. Hassett

SBI # 3373 63

J ames T. Vaugh Correctional Center
1181 Paddock Road

Smyrna, Delaware 19977

RE: State of Delaware v. Robert W. Hassett,
Case ID# 0005011315
Dear Mr. Hassett:

In the interest of clarity, the Court elaborates upon the denial of your Motion for Recusal.
The standard to be applied When a judge is accused of personal bias Was set out in the Supreme

Court case Los v. Los. The Court stated,

When faced With a claim of personal bias or prejudice under Canon 3 C(1) the
judge is required to engage in a two-part analysis First, he must, as a matter of
subjective belief, be satisfied that he can proceed to hear the case free of bias or
prejudice concerning that party. Second, even if the judge believes that he has no
bias, situations may arise Where, actual bias aside, there is the appearance of bias
sufficient to cause doubt as to the judge’s impartialityl

l am satisfied that no personal bias or prejudice interfered With this case. I have no bias

of any kind or animosity toward you. All information regarding this case Was learned through

 

l Los v. Los, 595 A.2d 381, 384-85 (Del. 1991)(interna1 citations omitted).

my role as a judge. Further, there Was no appearance of bias in this case sufficient to cast doubt

upon my impartiality. Thus, this Motion to Recuse is frivolous; and, therefore, Was DENIED.

Vcr_y ti ely
/%/ /WPY

chaid F. Stokes

IT IS SO ORDERED.

cc: Prothonotary’s Office
David Hume, Esq.